DISMISS and Opinion Filed August 22, 2019




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00891-CR

                             EX PARTE GENTRY S. LEONARD

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. M18-62976-I

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Myers, and Justice Pedersen, III
                                 Opinion by Chief Justice Burns
       Gentry S. Leonard filed an original application for writ of habeas corpus in this Court

complaining that he was being “unlawfully and illegally confined” by the trial court. We do not

have jurisdiction to consider an original application for writ of habeas corpus filed in a criminal

proceeding. See TEX. CODE CRIM. PROC. ANN. art. 11.05; TEX. GOV'T CODE ANN. § 22.221(d); In

re Ayers, 515 S.W.3d 356, 356–57 (Tex. App.—Houston [14th Dist.] 2016, orig. proceeding) (per

curiam).

       Accordingly, we dismiss the appeal for want of jurisdiction.




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
Do Not Publish                                    CHIEF JUSTICE
TEX. R. APP. P. 47.2(b)
190891F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 EX PARTE GENTRY S. LEONARD                       On Appeal from the Criminal District Court
                                                  No. 2, Dallas County, Texas
 No. 05-19-00891-CR                               Trial Court Cause No. M1862976.
                                                  Opinion delivered by Chief Justice Burns,
                                                  Justices Myers and Pedersen, III
                                                  participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 22, 2019




                                            –2–